[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________            FILED
                                                               U.S. COURT OF APPEALS
                                            No. 10-14051         ELEVENTH CIRCUIT
                                        Non-Argument Calendar        MAY 17, 2011
                                      ________________________        JOHN LEY
                                                                       CLERK
                          D.C. Docket No. 8:09-cr-00584-JDW-TGW-1

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                  Plaintiff-Appellee,

                                               versus

KENNETH BLAGE,

llllllllllllllllllllllllllllllllllllllll                           Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                           (May 17, 2011)

Before TJOFLAT, CARNES and BARKETT, Circuit Judges.

PER CURIAM:

         Kenneth Blage appeals his 720-month sentence, imposed after he pled

guilty to two counts of production of child pornography in violation of 18 U.S.C.
§§ 2251(a) and (e). Blage argues that his sentence constitutes cruel and unusual

punishment in violation of the Eighth Amendment, because it is grossly

disproportionate to the offenses he committed.

       On this record, we find no reversible error. The district court sentenced

Blage to the statutory maximum penalty for the offenses he committed—30 years

for each count of production of child pornography.1 Because the district court

sentenced Blage “within the limits imposed by the relevant statutes and

guidelines,” we cannot say the sentence imposed is disproportionate to the

offenses committed, and thus it does not constitute cruel and unusual punishment.

United States v. Johnson, 451 F.3d 1239, 1243 (11th Cir. 2006) (holding that a

140-year sentence for producing and distributing child pornography was not cruel

and unusual, because the sentence was within the statutory limits, and, thus, was

not disproportionate to the offense).

       AFFIRMED.




       1
        The district court determined that Blage’s advisory guidelines sentence was life
imprisonment, subject to the statutory maximum of 720 months.

                                               2